Case 2:19-cv-01717-RGK-AGR Document 194 Filed 03/16/20 Page 1 of 15 Page ID #:7381



  1   Jeffrey L. Kessler (pro hac vice)
      jkessler@winston.com
  2   David G. Feher (pro hac vice)
      dfeher@winston.com
  3   WINSTON & STRAWN LLP
      200 Park Avenue, New York, NY 10166
  4   Tel: (212) 294-6700
      Fax: (212) 294-4700
  5
      Cardelle B. Spangler (pro hac vice)
  6   cspangler@winston.com
      WINSTON & STRAWN LLP
  7   35 West Wacker Drive, Chicago, IL 60601
      Tel: (312) 558-5600
  8   Fax: (312) 558-5700
  9   Diana Hughes Leiden (SBN: 267606)
      dhleiden@winston.com
 10   Lev Tsukerman (SBN: 319184)
      ltsukerman@winston.com
 11   WINSTON & STRAWN LLP
      333 South Grand Avenue, Los Angeles, CA 90071
 12   Tel: (213) 615-1700
      Fax: (213) 615-1750
 13
      Jeanifer E. Parsigian (SBN: 289001)
 14   jparsigian@winston.com
      WINSTON & STRAWN LLP
 15   101 California St., 35th Floor, San Francisco, CA 94111
      Tel: (491) 591-1000
 16   Fax: (491) 591-1400
 17   Attorneys for Plaintiffs
 18                           UNITED STATES DISTRICT COURT
 19                         CENTRAL DISTRICT OF CALIFORNIA
 20   ALEX MORGAN, et al.,                                Case No. 2:19-CV-01717-RGK-AGR
 21                       Plaintiffs,                     Assigned to: Judge R. Gary Klausner
 22   v.                                                  PLAINTIFFS’ REPLY IN
                                                          SUPPORT OF MOTION TO
 23   UNITED STATES SOCCER                                EXCLUDE DEFENDANT’S
      FEDERATION, INC.,                                   EXPERT TESTIMONY
 24
                          Defendant.                      Date: March 30, 2020
 25                                                       Time: 9:00 a.m.
                                                          Courtroom: 850
 26
 27
 28

                 PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE DEFENDANT’S EXPERT TESTIMONY
Case 2:19-cv-01717-RGK-AGR Document 194 Filed 03/16/20 Page 2 of 15 Page ID #:7382



  1                                           TABLE OF CONTENTS
  2                                                                                                                Page (s)
  3   I.     INTRODUCTION ................................................................................................ 1
  4
      II.    ARGUMENT........................................................................................................ 2
  5
             A.       Mr. Miscimarra’s Testimony Should Be Excluded in Its Entirety ............ 2
  6
  7          B.       Ms. Irwin’s “Total” Compensation Analysis Should Be Excluded ........... 5

  8          C.       Dr. McCrary’s Erroneous Legal Opinions in the Guise of
                      Economic Expert Testimony Should Be Excluded.................................... 7
  9
 10   III.   CONCLUSION .................................................................................................. 10

 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                 i
                   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE DEFENDANT’S EXPERT TESTIMONY
Case 2:19-cv-01717-RGK-AGR Document 194 Filed 03/16/20 Page 3 of 15 Page ID #:7383



  1                                             TABLE OF AUTHORITIES
  2
                                                                                                                               Page(s)
  3
      Cases
  4
      Bakst v. Comm. Memorial Health System, Inc.,
  5
        2011 WL 13214315 (C.D. Cal. Mar. 7, 2011) .......................................................... 9
  6
      Bence v. Detroit Health Corp.,
  7     712 F.2d 1024 (6th Cir. 1983) ................................................................................... 1
  8
      Berlotti v. Philbeck, Inc.,
  9      827 F. Supp. 1005 (S.D. Ga. 1993) ........................................................................... 7
 10   Cooper v. Brown,
 11     510 F.3d 870 (9th Cir. 2007) ................................................................................... 10
 12   Crow Tribe of Indians v. Racicot,
        87 F.3d 1039 (9th Cir. 1996) ..................................................................................... 3
 13
 14   Daubert v. Merrell Dow Pharmaceuticals,
        509 U.S. 579 (1993)............................................................................................... 6, 8
 15
      Fidelity Nat’l Financial, Inc. v. Nat’l Union Fire Ins. Co.,
 16
         No. 09-CV-140-GPC-KSC, 2014 WL 1286392 (S.D. Cal. March 28,
 17      2014) .......................................................................................................................... 4
 18   Hangarter v. Provident Life & Acc. Ins. Co.,
 19     373 F. 3d 998 (9th Cir. 2004) .................................................................................... 4
 20   Laney v. Felker,
 21     2010 WL 1610128 (C.D. Cal. April 19, 2010).......................................................... 5

 22   Marx & Co. v. Diners’ Club Inc.,
        550 F.2d 505 (2d Cir. 1977) .................................................................................. 2, 3
 23
 24   McDevitt v. Guenther,
        522 F. Supp. 2d 1272 (D. Haw. 2007)....................................................................... 2
 25
      Nationwide Transp. Fin. v. Cass Info. Sys., Inc.,
 26     523 F.3d 1051 (9th Cir. 2008) ................................................................................... 5
 27
 28
                                                                       ii
                       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE DEFENDANT’S EXPERT TESTIMONY
Case 2:19-cv-01717-RGK-AGR Document 194 Filed 03/16/20 Page 4 of 15 Page ID #:7384



  1   Pinal Creek Group v. Newmont Mining Corp.,
  2      352 F. Supp. 2d 1037 (D. Ariz. 2005) ................................................................... 2, 4

  3   Specht v. Jensen,
         853 F.2d 805 (10th Cir. 1988) (cited at Opp. Dkt. No. 188 ) ................................ 1, 4
  4
  5   Treadaway v. Societe Anonyme Louis-Dreyfus,
         894 F.2d 161 (5th Cir. 1990) ..................................................................................... 7
  6
      U.S. v. 87.98 Acres of Land,
  7
         530 F.3d 899 (9th Cir. 2008) ..................................................................................... 6
  8
      United States v. Kupau
  9     781 F.2d 740, 745 (9th Cir. 1986) ............................................................................. 2
 10
      Viveros v. Donahoe,
 11      No. CV 10-08593 MMM ........................................................................................... 7
 12   Statutes
 13
      National Labor Relations Act ................................................................................. 1, 3, 4
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                iii
                     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE DEFENDANT’S EXPERT TESTIMONY
Case 2:19-cv-01717-RGK-AGR Document 194 Filed 03/16/20 Page 5 of 15 Page ID #:7385



  1   I.       INTRODUCTION
  2            USSF’s opposition does nothing to salvage the opinions expressed by its three
  3   experts in their initial reports from total or partial exclusion. In each case, the challenged
  4   opinions either improperly argue (and misrepresent) the law, offer views that are
  5   inconsistent with the law, or otherwise seek to engender juror confusion, which renders
  6   them inadmissible under Rules 403 and 702.
  7            Miscimarra: USSF’s own case law confirms the inadmissibility of Miscimarra’s
  8   legal arguments, and the heightened risk of misleading the jury when an attorney is
  9   anointed an expert. Specht v. Jensen, 853 F.2d 805, 809-10 (10th Cir. 1988) (cited at
 10   Opp. Dkt. No. 188 at 18). His legal advocacy would invade the province of the Court
 11   to instruct on the law and, worse, would confuse jurors by misstating governing legal
 12   principles and injecting into the trial wholly irrelevant arguments about statutes, like
 13   the NLRA, that have no relevance to this case. He also offers factual conclusions about
 14   what the parties intended in bargaining that have no place at the trial.
 15            Irwin: USSF seeks to offer the challenged part of Irwin’s opinions to reargue the
 16   very same “total compensation” defense to Plaintiffs’ discrimination claims that this
 17   Court rejected as a matter of law during the class certification process. See Minute
 18   Order, Dkt. No. 98 at 5; Bence v. Detroit Health Corp., 712 F.2d 1024, 1027-28 (6th
 19   Cir. 1983). Allowing expert opinions and arguments about this legally irrelevant total
 20   compensation point—without taking into account the governing legal test of different
 21   rates of pay—would serve only to engender juror confusion. This is exactly the type of
 22   misleading and confusing expert opinion testimony that is precluded by the Federal
 23   Rules.
 24            McCrary: USSF denies that Dr. McCrary is offering the economic opinion—
 25   which is contrary to law—that because the compensation structures of the MNT and
 26   WNT contain different components and risk elements, they cannot be compared to
 27   determine that one compensation package is superior to another. But that is exactly
 28   what he opines. Using an economist to argue for a result that is contrary to the law is
                                                         1
                   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE DEFENDANT’S EXPERT TESTIMONY
Case 2:19-cv-01717-RGK-AGR Document 194 Filed 03/16/20 Page 6 of 15 Page ID #:7386



  1   not admissible because it is not helpful to the jury under Rule 702 and threatens to
  2   mislead under Rule 403.
  3   II.   ARGUMENT
  4         A.     Mr. Miscimarra’s Testimony Should Be Excluded in Its Entirety
  5         The opinion testimony of Mr. Miscimarra is inadmissible because, not only is it
  6   a legal argument, it is legally incorrect, highly misleading, and certain to lead to juror
  7   confusion. While Plaintiffs have not contended, as USSF claims, that Mr. Miscimarra,
  8   merely by his vocation as a lawyer, could never provide expert testimony (Opp. at 17),
  9   all the cases USSF cites for this point exclude “expert” testimony of attorney witnesses
 10   precisely because they are offering inadmissible legal opinions. See Marx & Co. v.
 11   Diners’ Club Inc., 550 F.2d 505, 508-09 (2d Cir. 1977) (reversing as “an error of law
 12   and highly prejudicial” the district court’s decision to allow testimony from an expert
 13   who “gave his opinion as to the legal standards…which should have governed [the
 14   parties’] conduct”); Pinal Creek Group v. Newmont Mining Corp., 352 F. Supp. 2d
 15   1037, 1045 (D. Ariz. 2005) (excluding expert report that “offers nothing other than a
 16   discussion of the law and an application of the law”); McDevitt v. Guenther, 522 F.
 17   Supp. 2d 1272 (D. Haw. 2007) (“large portions of [the expert’s] report are inadmissible
 18   because he makes legal conclusions, comments on the applicable law, and applies the
 19   law to the facts, thus invading the province of the court and the jury”).1 These cases
 20   emphasize the particular risk of offering an attorney as an “expert” as there is a “danger
 21   [] that the jury may think that the ‘expert’ in the particular branch of law knows more
 22
      1
 23     USSF also cites United States v. Kupau for the proposition that “the Ninth Circuit has
      recognized the need for experts in “labor law, labor management relations, and
 24   collective bargaining agreements,” but completely misstates the import of that case.
 25   781 F.2d 740, 745 (9th Cir. 1986). The Kupau court was merely describing the
      background of an expert whose testimony was limited to explaining the meaning of
 26   certain labor law terms used in FBI-taped conversations of the defendant, a union
 27   official. Id. That is a far cry from permitting a labor lawyer to provide his opinions on
      what legal principles should govern a case.
 28
                                                       2
                 PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE DEFENDANT’S EXPERT TESTIMONY
Case 2:19-cv-01717-RGK-AGR Document 194 Filed 03/16/20 Page 7 of 15 Page ID #:7387



  1   than the judge—surely an inadmissible inference in our system of law.” Marx, 550 F.2d
  2   at 512.
  3         Mr. Miscimarra’s legal opinion testimony is particularly inappropriate because
  4   its misstates the law by arguing for a non-existent collective bargaining exemption from
  5   the gender discrimination laws stemming from the National Labor Relations Act—an
  6   invented legal proposition that no court has accepted and that appears nowhere in the
  7   statutes. See, e.g., Miscimarra Report, Dkt. No. 167-2 at 9 (NLRA “contains an express
  8   limitation on the authority of … the courts to remedy unfair labor practices”); id. at 35
  9   (“If wage provisions [in the WNT CBAs] were subjected to mid contract changes . . .
 10   this would arguably make the courts responsible, in the first instance, for overseeing
 11   future bargaining[,] . . . departing from [the] primary responsibility that Congress
 12   vested in the NLRB to regulate collective bargaining conduct.”). These legal opinions,
 13   which are contrary to the clear holdings that collective bargaining agreements may not
 14   perpetuate discrimination in violation of Title VII and the EPA,2 are inadmissible on
 15   their face. See Crow Tribe of Indians v. Racicot, 87 F.3d 1039, 1045 (9th Cir. 1996)
 16   (“Expert testimony is not proper for issues of law.”).
 17         Indeed, Miscimarra’s Report is often indistinguishable from the legal briefs that
 18   the USSF has filed in this case, arguing, as the USSF lawyers do, that if this Court grants
 19   relief to make “after-the-fact mid-contract changes” to the parties’ CBA obligations
 20   “this would create a significant risk of undermining the NLRA’s regulatory scheme.”
 21   Compare, e.g., Miscimarra Report, Dkt. 167-2 at 34, with Def.’s Opp. to Pls.’ Mot. for
 22   Partial Summ. J., Dkt. 186 at 1-2 (allowing Plaintiffs’ claims to proceed to trial “would
 23   be fundamentally inconsistent with federal labor law”). While such legal arguments,
 24   however erroneous, can be made in briefs filed with the Court, they do not belong before
 25   the jury in the guise of expert testimony. The numerous legal opinions of Miscimarra
 26
      2
 27    See Pls.’ Mot. for Partial Summ. J., Dkt. No. 170 at 17, 24-25; Pls.’ Opp. to Def.’s
      Mot. for Summ. J., Dkt. No. 187 at 16-18.
 28
                                                       3
                 PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE DEFENDANT’S EXPERT TESTIMONY
Case 2:19-cv-01717-RGK-AGR Document 194 Filed 03/16/20 Page 8 of 15 Page ID #:7388



  1   go far beyond making mere “references [to] the National Labor Relations Act,” as USSF
  2   claims.3 Opp. at 18.
  3         Even if some small modicum of Mr. Miscimarra’s testimony went to the “norms
  4   and typical course of collective bargaining” as USSF claims (it does not), 4 his opinions
  5   would still be excludable in their entirety under USSF’s own case law, because they are
  6   “a time-consuming side journey through [the NLRA that] will complicate this already
  7   complex case and will not assist the trier of fact in understanding the evidence or
  8   deciding a disputed issue of fact.” Pinal Creek Group, 352 F. Supp. 2d at 1045-46
  9   (excluding entire report including “relevant and admissible” testimony on “corporate
 10   norms” to avoid complication and juror confusion).
 11         At bottom, Miscimarra seeks to offer the jury his own legal views on the ultimate
 12   issues in the case, for example, opining that his “conclusions are consistent with court
 13
      3
 14     USSF cites three inapposite cases to argue that mere “references” to law are allowed.
      Opp. at 18. One of these, like many of USSF’s other citations, reversed the district
 15
      court’s admission of attorney-witness testimony, citing the risk that “the jury may
 16   believe the attorney-witness, who is presented to them imbued with all the mystique
      inherent in the title ‘expert’ is more knowledgeable than the judge,” and that “the
 17
      potential is great that jurors will be confused … [which] may be compounded by
 18   different instructions given by the court.” Specht, 853 F.2d at 809-10. The other two
      cases involve testimony on the standards of bad faith in the insurance industry
 19
      referencing state statutory requirements, which are a far cry from the pure legal
 20   arguments Mr. Miscimarra presents here—especially on subjects, like the NLRA,
      which have no place in this litigation. See Hangarter v. Provident Life & Acc. Ins. Co.,
 21
      373 F. 3d 998, 1017 (9th Cir. 2004); Fidelity Nat’l Financial, Inc. v. Nat’l Union Fire
 22   Ins. Co., No. 09-CV-140-GPC-KSC, 2014 WL 1286392 (S.D. Cal. March 28, 2014).
      4
        Worse, the legal opinions USSF claims “would be extraordinarily helpful” to a jury,
 23
      misstate the law by suggesting that an employer does not have a duty to modify a
 24   collective bargaining agreement that violates other federal laws, such as Title VII or the
 25   EPA. Opp. at 19 (arguing that Miscimarra should be permitted to testify that it is “not
      typical for employers to voluntarily grant additional benefits” when the issue before the
 26   jury is whether the employer violated the discrimination laws by not providing equal
 27   pay for equal work). Miscimarra’s testimony would be the equivalent of telling the jury
      that it would not be typical for employers to voluntarily pay the minimum wage, when
 28   it is raised, if they have a CBA that provides for a lower rate of pay.
                                                       4
                 PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE DEFENDANT’S EXPERT TESTIMONY
Case 2:19-cv-01717-RGK-AGR Document 194 Filed 03/16/20 Page 9 of 15 Page ID #:7389



  1   decisions that have found disparities resulting from collective bargaining involve a
  2   ‘factor other than sex.’” Miscimarra Report, Dkt. No. 167-2 at 31. This is simply
  3   impermissible. Nationwide Transp. Fin. v. Cass Info. Sys., Inc., 523 F.3d 1051, 1058
  4   (9th Cir. 2008) (“[A]n expert witness cannot give an opinion as to [a] legal conclusion,
  5   i.e., an opinion on an ultimate issue of law”).
  6         Finally, USSF has no meaningful response to the inadmissibility of Miscimarra’s
  7   many factual “opinions” about what the intentions of the parties were in collective
  8   bargaining. E.g., Miscimarra Report, Dkt. No. 167-2 at 13, 19 (“The parties’ intent for
  9   their relationship to focus on the relevant bargaining unit . . . is reflected in the 2000-
 10   2004 CBA’s” and the “WNT CBAs also reflect the importance that the parties placed
 11   on compensation and benefit protection . . .”). Miscimarra is not a fact witness and his
 12   expertise as a lawyer does not permit him to invade the province of the jury and offer
 13   his own factual views about what the parties meant or intended in collective bargaining
 14   negotiations. See, e.g., Laney v. Felker, 2010 WL 1610128, at *22 (C.D. Cal. April 19,
 15   2010) (noting “an expert may be prohibited from expressing an opinion as to the
 16   subjective knowledge or intent of the defendant”).
 17         B.     Ms. Irwin’s “Total” Compensation Analysis Should Be Excluded
 18         In defending Ms. Irwin’s opinions on a total compensation comparison, USSF
 19   once again rehashes the same flawed argument about comparing the total compensation
 20   amounts to MNT players and WNT players that this Court previously rejected. See
 21   Minute Order, Dkt. 98 at 5. Permitting Irwin to offer a total compensation analysis that
 22   this Court has held to be legally irrelevant would just cause juror confusion and invade
 23   the province of the Court to instruct on the law.
 24         Further, it is unclear why USSF spends pages of its opposition describing the
 25   various differences between the MNT and WNT CBA and case law regarding how to
 26   take into account different benefit packages in a wage discrimination case. These issues
 27   have nothing to do with Irwin’s legally irrelevant total compensation comparisons.
 28   They go to the undisputed point that that all the elements of compensation and benefits
                                                       5
                 PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE DEFENDANT’S EXPERT TESTIMONY
 Case 2:19-cv-01717-RGK-AGR Document 194 Filed 03/16/20 Page 10 of 15 Page ID
                                  #:7390


1    to the MNT players and WNT players should be accounted for in determining the
2    amount of any discrimination, just as Plaintiffs’ damages expert did in this case. Dkt.
3    No. 167-7 Parsigian Declaration, Ex. 6, Cook Report at ¶ 49. But Irwin’s total
4    compensation analysis does not address this at all. It instead focuses just on total
5    compensation paid—without regard to the number of games played or their outcome—
6    the very analysis this Court has held to be legally irrelevant under the EPA and Title
7    VII.5
8            The WNT players had to put in extraordinary performances in their jobs, winning
9    two World Cups and achieving nearly every bonus possible, in order to earn a larger
10   total compensation than the MNT players, who had the advantage of a much higher rate
11   of pay. This Court has held that the total compensation comparison as a defense to a
12   discrimination claim in this case would lead to absurd results, and Irwin should not be
13   able to confuse the jury on this issue by presenting her legally irrelevant total
14   compensation analysis at trial. See Daubert v. Merrell Dow Pharmaceuticals, 509 U.S.
15   579, 591 (1993) (“Rule 702 further requires that the evidence or testimony assist the
16   trier of fact to understand the evidence or to determine a fact in issue…. Expert
17   testimony which does not relate to any issue in the case is not relevant and, ergo, non-
18   helpful.”) (internal quotation marks omitted); U.S. v. 87.98 Acres of Land, 530 F.3d
19   899, 906 (9th Cir. 2008) (affirming district court’s exclusion of expert testimony with
20   “little to no probative value” that the proponent failed to connect to the relevant legal
21   question because such testimony would “invite inferences…that were unsupported” and
22   have a “potentially prejudicial effect”).
23           Finally, there is no merit to the USSF contention that Ms. Irwin’s total
24   compensation comparison is relevant to the jury’s determination of whether USSF had
25
26   5
      Indeed, even Dr. McCrary has stated that “any analysis of total compensation per
27   game under either CBA must account for ... the given performance analyzed.”
     McCrary Report at ¶ 31. The Irwin total compensation comparison does not make any
28   performance related adjustments.
                                                       6
                 PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE DEFENDANT’S EXPERT TESTIMONY
 Case 2:19-cv-01717-RGK-AGR Document 194 Filed 03/16/20 Page 11 of 15 Page ID
                                  #:7391


1    a discriminatory intent. That the WNT achieved unprecedented historical success and
2    out-earned their MNT counterparts even though they were discriminated against in their
3    rate of pay has no bearing on whether USSF’s rate of pay discrimination was intentional
4    or based on gender bias.
5          C.     Dr. McCrary’s Erroneous Legal Opinions in the Guise of Economic
                  Expert Testimony Should Be Excluded
6
           Contrary to USSF’s denials, Dr. McCrary is seeking to offer the erroneous legal
7
     opinion, in the guise of economic testimony, that “[t]he WNT and MNT CBAs are not
8
     comparable in their entirety.” Indeed, this impermissible opinion is the heading to an
9
     entire section of his report. See McCrary Report at 16. He is also unequivocally
10
     offering the highly prejudicial, confusing and erroneous opinions—in the context of an
11
     EPA and Title VII trial—that the MNT and WNT compensation plans with different
12
     mixes of fixed and performance pay mean “different levels of risk … [such that] neither
13
     … is better or worse.” Id. at 8. This economic opinion of Dr. McCrary is fundamentally
14
     inconsistent with the EPA and Title VII which provides for the comparison of different
15
     compensation packages with different benefits and bonus terms in order to determine
16
     whether unlawful pay discrimination exits. See e.g. Berlotti v. Philbeck, Inc., 827 F.
17
     Supp. 1005, 1010 (S.D. Ga. 1993) (totaling plaintiff’s base salary and the cost of her
18
     health benefit premiums); Treadaway v. Societe Anonyme Louis-Dreyfus, 894 F.2d 161,
19
     169 (5th Cir. 1990) (valuing benefits at the amount of the employer’s contributions);
20
     Viveros v. Donahoe, No. CV 10-08593 MMM EX, 2012 WL 6021667, at *6-*11 (C.D.
21
     Cal. Nov. 30, 2012) (valuing health and life insurance, annual vacation hours, sick
22
     leave, matching contribution to thrift savings plan, unemployment benefits, and
23
     seniority rights benefits at the cost to the employer).6
24
25
26   6
       USSF seeks to distinguish Treadway and Viveros but misses their import. The point
27   is that courts are regularly called upon to value different benefits, including those that
     mitigate risk, and consistently do so without regard to the different risk profiles of
28   litigants.
                                                      7
                PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE DEFENDANT’S EXPERT TESTIMONY
 Case 2:19-cv-01717-RGK-AGR Document 194 Filed 03/16/20 Page 12 of 15 Page ID
                                  #:7392


1          If this were not the law, then an employer could evade all EPA and Title VII
2    obligations by simply shielding its discrimination in different pay package
3    combinations (for example, providing male employees with a much higher and
4    obtainable bonus structure while providing female employees with a slightly higher
5    base compensation but a bonus structure that leaves them subject to substantial pay
6    discrimination). It will only confuse the jury and prejudice Plaintiffs if Dr. McCrary is
7    permitted to offer his opinions that the different structures of the MNT CBA and WNT
8    CBA leads to the conclusion that they cannot be compared.
9          Even under USSF’s own false framing of Dr. McCrary’s “actual” opinions, those
10   opinions are inadmissible under Daubert, FRE 702, and FRE 403. USSF characterizes
11   Dr. McCrary’s opinions as being that: (1) “neither the MNT nor the WNT contract is
12   systematically better or worse,” and (2) “there is no single rate of pay for either
13   contract.” Opp. at 2. Both of these opinions are unreliable and inadmissible.
14         As to McCrary’s first claimed opinion that neither CBA is systematically better
15   or worse, he reaches this result by not doing any analysis at all of the different rates of
16   compensation for either the World Cup or any non-World Cup tournaments. This
17   cherry picking of data renders it impossible for him to render any reliable or admissible
18   opinion on the overall compensation package of the two CBAs. And, even with respect
19   to friendlies, Dr. McCrary’s opinions are totally divorced from the actual record facts
20   as they are based upon hypotheticals that assume an unrealistically small number of
21   games in comparison to the actual record facts. It is undisputed that during the class
22   period since 2015, the WNT has played an average of 22 games per year, and the MNT
23   has played an average of 17.25 games per year.7 These facts destroy USSF’s claims
24   that Dr. McCrary’s hypotheticals based on the WNT playing either 16 games per year
25
26   7
      See Dkt. No. 171-39, 171-40, King Declaration in Support of Defendant’s Motion
27   for Summary Judgment, Exs. 18 and 19, WNT Rankings and Results, MNT Rankings
     and Results.
28
                                                      8
                PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE DEFENDANT’S EXPERT TESTIMONY
 Case 2:19-cv-01717-RGK-AGR Document 194 Filed 03/16/20 Page 13 of 15 Page ID
                                  #:7393


1    or 8 games per year during the class period are realistic.8 An expert’s testimony based
2    on assumptions that are in contradiction of the record facts is not admissible. See Bakst
3    v. Comm. Memorial Health System, Inc., 2011 WL 13214315, * 20 (C.D. Cal. Mar. 7,
4    2011) (citing United States v. Rushing, 388 F.3d 1153, 1156 (8th Cir. 2004) “Expert
5    testimony should not be admitted when . . . the facts of the case contradict . . . the
6    opinion”).
7          Nor should Dr. McCrary be permitted to offer the opinion that neither the MNT
8    CBA nor the WNT CBA have a single rate of pay to compare. As noted above, the law
9    is clear that the entire package of compensation under each CBA can and should be
10   compared to determine whether the MNT has been compensated at a discriminatory rate
11   of pay. Any economic opinion by McCrary to the contrary will just confuse the jury 9
12         Equally inadmissible is McCrary’s attempt to offer an “opinion” that there are
13   “specific plaintiffs who have been paid more, overall, under the WNT collective
14   bargaining agreements for significant stretches of time, than they would have been paid
15   under the MNT collective bargaining agreement” in purported support of his further
16   opinion that neither CBA is systematically better. Opp. at 3 (citing McCrary Report, ¶¶
17   50-54). This “opinion” by McCrary is an inadmissible expert ipse dixit as it merely
18   refers to the fact that a few of the class members received payment while injured or in
19
20   8
       Indeed, the WNT CBA requires that the WNT plays in at least 16 games per year.
     WNT CBA at Art. 5 § A. The MNT has played no fewer than 11 games in any year
21
     since 2014. See Dkt. No. 171-40, King Declaration in Support of Defendant’s Motion
22   for Summary Judgment, Ex. 19, MNT Rankings and Results.
     9
       Dr. McCrary’s hypotheticals further rely upon facts that are contradicted by the record
23
     by assuming that WNT contract players’ base salary of $100,000 is only for friendly
24   games played in a given year when that salary is also for being available to play in
25   tournament games. To illustrate, if the WNT played in their average 22 games in a year,
     16 of which were friendlies, Dr. McCrary’s analysis assumes that all $100,000 in base
26   salary is payment just for the 16 friendlies, and Plaintiffs receive no base compensation
27   at all for the additional 6 tournament games. This assumption makes no sense and
     renders his opinions about rate of pay under the two CBAs wholly unreliable.
28
                                                        9
                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE DEFENDANT’S EXPERT TESTIMONY
 Case 2:19-cv-01717-RGK-AGR Document 194 Filed 03/16/20 Page 14 of 15 Page ID
                                  #:7394


1    the form of severance payments—none of which support the conclusion that any of the
2    Plaintiffs would have been paid “more overall” under the WNT CBA. To the contrary
3    Plaintiffs’ damages expert has shown, and USSF has not challenged, that each of the
4    named Plaintiffs would have earned millions more overall if they had been paid under
5    the MNT collective bargaining agreement for the class period, taking into account any
6    maternity leave, injury protection or other benefits they would receive under the WNT
7    CBA.10
8           In sum, because the identified McCrary opinions either are contrary to the law,
9    contrary to the facts, or based on irrelevant and confusing economic assertions about
10   risk that have nothing to do with a price discrimination analysis under the EPA or Title
11   VII, they do not “logically advance [any] material aspect” of USSF’s case, and the
12   proffered testimony should be excluded. Cooper v. Brown, 510 F.3d 870, 942 (9th Cir.
13   2007) (citing Daubert II, 43 F.3d. 1311, 1315 (9th Cir. 1995)).
14   III.   CONCLUSION
15          For all of the foregoing reasons, Plaintiffs respectfully request that the Court
16   grant Plaintiffs’ Motion and enter an Order excluding the expert testimony of Mr.
17   Miscimarra in its entirety, the expert testimony of Ms. Irwin on “total compensation”
18   comparisons between the WNT and the MNT (Irwin Report, 7-9 and 13-21), and the
19   expert testimony of Dr. McCrary on the purported inability for a jury to compare the
20   MNT and WNT CBAs to determine the existence of overall pay discrimination because
21   of purported differences in the risk composition of the two CBAs’ compensation
22   packages. (McCrary Report, ¶¶ 12-15, 25, 27, and 29-56).
23
24
25
26
     10
27      See Cook Report, Appendix E (calculating damages for Megan Rapinoe ($3.76
     million), Amy Rodriguez Shilling ($1.3, million), Tobin Heath ($3.73 million), Kelley
28   O’Hara ($3.9 million), Meghan Klingenberg ($1.5 million)).
                                                     10
                PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE DEFENDANT’S EXPERT TESTIMONY
 Case 2:19-cv-01717-RGK-AGR Document 194 Filed 03/16/20 Page 15 of 15 Page ID
                                  #:7395


1    Dated: March 16, 2020                     WINSTON & STRAWN LLP
2
                                               By: /s/ Jeffrey L. Kessler
3                                                  Jeffrey L. Kessler
4                                                    Attorneys for Plaintiffs
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   11
              PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE DEFENDANT’S EXPERT TESTIMONY
